FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.      15-30240

               Plaintiff-Appellee,               D.C. No. 1:11-cr-00033-SPW

 v.
                                                 MEMORANDUM*
SUSAN LAFORGE,

               Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Susan Laforge appeals from the 6-month sentence and 30-month term of

supervised release imposed upon revocation of supervised release, as well as the

district court’s order denying her pro se motion to revise her term of supervised



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release. We have jurisdiction under 28 U.S.C. § 1291. We affirm in part and

dismiss in part.

      Laforge argues that her sentence is substantively unreasonable. Laforge’s

notice of appeal was filed over four months after the entry of judgment. Her

appeal of her sentence is, therefore, untimely. See Fed. R. App. P. 4(b)(1)(A).

Because the government has properly objected to the untimeliness, we dismiss

Laforge’s appeal of her sentence. See United States v. Sadler, 480 F.3d 932, 942

(9th Cir. 2007).

      Laforge’s pro se notice of appeal reflects that she is also challenging the

district court’s denial of her motion to revise her term of supervised release.

Laforge’s appeal from that denial is timely, but lacks merit. As the district court

stated, it had no authority to terminate Laforge’s term of supervised release at the

time she filed her motion. See 18 U.S.C. § 3583(e)(1) (a district court may

terminate a term of supervised release but only “after the expiration of one year of

supervised release”).

      AFFIRMED in part; DISMISSED in part.




                                           2                                      15-30240